COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH


                       NO. 2-07-095-CV


STEPHANIE DUKES, INDIVIDUALLY,                APPELLANTS
STEPHANIE DUKES, AS INDEPENDENT
EXECUTOR OF THE ESTATE OF MYRON
DUKES, DECEASED, STEPHANIE DUKES,
AS INDEPENDENT EXECUTOR OF THE
ESTATE OF CHRISTOPHER DUKES, DECEASED,
STEPHANIE DUKES, AS INDEPENDENT
EXECUTOR OF THE ESTATE OF LAUREN
DUKES, DECEASED, LOTTIE JAQUESZIAN
DUKES, INDIVIDUALLY, MYRON JAMAL
DUKES, INDIVIDUALLY, BY HIS MOTHER
AND NEXT FRIEND, GLENDA MAGHETT,
ALEXANDRA DEADMON, INDIVIDUALLY,
FRUENZE DEADMON, INDIVIDUALLY,
ALEXANDRA DEADMON AND FRUENZE
DEADMON, AS INDEPENDENT
CO-EXECUTORS OF THE ESTATE OF
JUANITRICE DEADMON, DECEASED,
FRUENZE DEADMON, JR., INDIVIDUALLY,
BY HIS PARENTS AND NEXT FRIENDS,
ALEXANDRA DEADMON AND FRUENZE
DEADMON, CAMERON DEADMON,
INDIVIDUALLY, BY HIS PARENTS AND
NEXT FRIENDS, ALEXANDRA DEADMON
AND FRUENZE DEADMON, GEMMIA
DEADMON, INDIVIDUALLY, BY HER
PARENTS AND NEXT FRIENDS, ALEXANDRA
DEADMON AND FRUENZE DEADMON
                                      V.

PHILIP JOHNSON/ALAN RITCHIE                                       APPELLEES
ARCHITECTS, P.C., PHILIP JOHNSON,
RITCHIE & FIORE ARCHITECTS, P.C.,
ALAN RITCHIE/DAVID FIORE ARCHITECTS,
P.C., PHILIP JOHNSON, ALAN RITCHIE,
DAVID FIORE, PETER JOHANTGEN,
PETER JOHANTGEN CONSULTING, INC.,
HUITT-ZOLLARS, INC., EMILE KELLER,
AND AUSTIN COMMERCIAL, INC.


                                  ------------

        FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                  ------------

                                 OPINION

                                  ------------

                               I. Introduction

      In eleven issues, Stephanie Dukes, Individually; Stephanie Dukes, as

Independent Executor of the Estate of Myron Dukes, Deceased; Stephanie

Dukes, as Independent Executor of the Estate of Christopher Dukes; Stephanie

Dukes, as Independent Executor of the Estate of Lauren Dukes, Deceased;

Lottie Jaqueszian Dukes, Individually; Myron Jamal Dukes, Individually, by his

Mother and Next Friend, Glenda Maghett; Alexandra Deadmon, Individually;

Fruenze Deadmon, Individually; Alexandra Deadmon and Fruenze Deadmon, as


                                       2
Independent Co-Executors of the Estate of Juanitrice Deadmon, Deceased;

Fruenze Deadmon, Jr., Individually, by his Parents and Next Friends, Alexandra

Deadmon and Fruenze Deadmon; Cameron Deadmon, Individually, by his

Parents and Next Friends, Alexandra Deadmon and Fruenze Deadmon; Gemmia

Deadmon, Individually, by her Parents and Next Friends, Alexandra Deadmon

and Fruenze Deadmon, (hereinafter “Dukes”) appeals the trial court’s granting

of summary judgment to Philip Johnson/Alan Ritchie Architects, P.C., Philip

Johnson, Ritchie & Fiore Architects, P.C., David G. Whitney and Alan Ritchie,

Alan Ritchie/David Fiore Architects, P.C. and David Fiore (collectively

“Johnson/Ritchie”);    Huitt-Zollars,   Inc.   and    Emile   Keller   (collectively

“Huitt/Keller”); Peter Johantgen and Peter Johantgen Consulting, Inc.

(collectively “Johantgen”); and Austin Commercial, Inc. (hereafter “Austin”).

                                II. Factual History

      This case involves the tragic drowning deaths of Myron Dukes,

Christopher Dukes, Lauren Dukes, and Juanitrice Deadmon on June 16, 2004

in the Fort W orth W ater Gardens. No one knows exactly how Lauren and

Juanitrice initially entered the Active Water Pool. Lauren was reportedly the

first to enter the water, and Juanitrice reportedly tried to help her out and either

fell in or jumped in the pool. Both Myron and Christopher Dukes drowned after

entering the Active Water Pool in an effort to save the girls.

                                         3
      Since 1974, the Fort Worth Water Gardens, an outdoor urban park and

water sculpture, have been an architectural favorite and a source of pride for

the City of Fort Worth (“City”). The City has owned and controlled the Water

Gardens since the 1970s. Prior to this accident, there had been no previous

drowning deaths in the Water Gardens.

      The Water Gardens were originally designed by architects Philip Johnson

and John Burgee and were not intended for swimming. In the 1990s, the City

determined that it would engage in a restoration and renovation of the Water

Gardens in conjunction with the Fort Worth Convention Center Renovation

Project (“Project”). The City contracted with Huitt/Keller from 1994-2000 to

perform an architectural assessment of the Water Gardens. In 1999, the City

also contracted with Johnson/Ritchie and Johantgen as consulting architects.

In 2001 through 2002, the City contracted with Austin to act as a project

manager for the Project, adjacent to the Water Gardens.

      Shortly after the accident, Dukes filed suit against the City and a number

of architectural firms and engineering firms, as well as individual architects,

engineers, and contractors.    Dukes asserted wrongful death, survival, and

bystander claims against multiple defendants. Dukes settled with the City in

2005.    The remaining Appellees are comprised of architectural firms,




                                       4
engineering firms, and individual architects and engineers who have been

involved over the years with the design or restoration of the Water Gardens.

                         III. Procedural Background

      All of the nonsettling defendants in the underlying case, including those

involved in this appeal, filed motions for summary judgment.      Each of the

defendants asserted that they owed no duty to the Dukes.           In addition,

Johnson/Ritchie asserted that there was no proximate cause between their

actions and the incident in question and that the Dukes’s claims were barred by

limitations. On April 10, 2007, the trial court granted summary judgment to all

of the aforementioned parties without specifying the grounds therefor. This

appeal followed.

                           IV. Standard of Review

      In a summary judgment case, the issue on appeal is whether the movant

met the summary judgment burden by establishing that no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. T EX. R. C IV. P. 166a(c); Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211,

215 (Tex. 2002); City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671,

678 (Tex. 1979). The burden of proof is on the movant, and all doubts about

the existence of a genuine issue of material fact are resolved against the

movant. Sw. Elec. Power Co., 73 S.W.3d at 215.

                                      5
      When reviewing a summary judgment, we take as true all evidence

favorable to the nonmovant, and we indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor.         Valence Operating Co. v.

Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). Evidence that favors the movant’s

position will not be considered unless it is uncontroverted. Great Am. Reserve

Ins. Co. v. San Antonio Plumbing Supply Co., 391 S.W.2d 41, 47 (Tex. 1965).

But we must consider whether reasonable and fair-minded jurors could differ in

their conclusions in light of all of the evidence presented. See Wal-Mart Stores,

Inc. v. Spates, 186 S.W.3d 566, 568 (Tex. 2006); City of Keller v. Wilson, 168
S.W.3d 802, 822-24 (Tex. 2005).

      The summary judgment will be affirmed only if the record establishes that

the movant has conclusively proved all essential elements of the movant’s

cause of action or defense as a matter of law. Clear Creek Basin, 589 S.W.2d

at 678.

      A defendant who conclusively negates at least one essential element of

a cause of action is entitled to summary judgment on that claim. IHS Cedars

Treatment Ctr. of Desoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex.

2004). Once the defendant produces sufficient evidence to establish the right

to summary judgment, the burden shifts to the plaintiff to come forward with

competent controverting evidence raising a genuine issue of material fact with

                                       6
regard to the element challenged by the defendant. Centeq Realty, Inc. v.

Siegler, 899 S.W.2d 195, 197 (Tex. 1995).

      When a trial court’s order granting summary judgment does not specify

the ground or grounds relied on for its ruling, summary judgment will be

affirmed on appeal if any of the theories presented to the trial court and

preserved for appellate review are meritorious. Provident Life & Accident Ins.

Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003); Star-Telegram, Inc. v. Doe,

915 S.W.2d 471, 473 (Tex. 1995).

                                    V. Duty

      The primary question in this case is whether Johnson/Ritchie, Johantgen,

Huitt/Keller, and Austin owed a duty to the decedents.

A. General Negligence Law

      The common law doctrine of negligence consists of three elements: (1)

a legal duty owed by one person to another; (2) a breach of that duty; and (3)

damages proximately resulting from the breach. Greater Houston Transp. Co.

v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990).        The threshold inquiry in a

negligence case is duty. Id. The plaintiff must establish both the existence and

violation of a duty owed to the plaintiff by the defendant to establish liability

in tort. Id. Whether a duty exists is a question of law for the court to decide

from the facts surrounding the occurrence in question.              Timberwalk

                                       7
Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749, 756 (Tex. 1998); Otis

Eng’g Corp. v. Clark, 668 S.W.2d 307, 312 (Tex. 1983); Pichardo v. Big

Diamond, Inc., 215 S.W.3d 497, 500-01 (Tex. App.—Fort Worth 2007, no

pet.).

B. Premises Liability Law

         Premises liability is a special form of negligence. W. Invs., Inc. v. Urena,

162 S.W.3d 547, 550 (Tex. 2005). A premises defect cause of action exists

if a person is injured as a result of a condition of the premises. City of San

Antonio v. Estrada, 219 S.W.3d 28, 32 (Tex. App.—San Antonio 2006, no

pet.). Duty is still a threshold inquiry in a premises liability case, and the duty

owed to the claimant depends on the status of a claimant at the time that the

incident giving rise to the lawsuit occurred. Centeq Realty, Inc. v. Siegler, 899
S.W.2d 195, 197 (Tex. 1995); Urena, 162 S.W.3d at 550. This status can be

one of an invitee, licensee, or trespasser.1 Alamanza v. Navar, 225 S.W.3d 14,

20 (Tex. App.—El Paso 2005, no pet.).

         Whether a duty exists to keep the premises in a safe condition is a

question of law for the court to decide based on the facts and circumstances.

Seaway Prods. Pipeline Co. v. Hanley, 153 S.W.3d 643, 654 (Tex. App.—Fort


         1
      … It is undisputed that the four individuals, whose deaths were the
genesis of this case, were invitees.

                                           8
Worth 2004, no pet.). If no duty exists, then no legal liability for a premises

liability claim can arise. Strunk v. Belt Line Rd. Realty Co., 225 S.W.3d 91, 99

(Tex. App.—El Paso 2005, no pet.).

       A defendant, who was the owner or occupier of the premises at the time

of the injury, must have had control of the premises to be liable under premises

liability.   Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322, 324 (Tex.

1993). Therefore, a plaintiff must prove that the defendant had control over

and responsibility for the premises before a duty can be imposed on the

defendant.     See County of Cameron v. Brown, 80 S.W.3d 549, 556 (Tex.

2002). The control that the defendant had over the premises must relate to the

condition or activity that caused the injury. See Clayton W. Williams, Jr., Inc.

v. Olivo, 952 S.W.2d 523, 527-28 (Tex. 1997).

       Ordinarily a person who does not own the real property must assume

control over and responsibility for the premises before there will be liability for

a dangerous condition existing on the real property. City of Denton v. Page,

701 S.W.2d 831, 835 (Tex. 1986); see, e.g., Alexander, 868 S.W.2d at 324

(stating that a lessee is responsible for those areas adjacent to the demised

premises which it actually controls).       However, a private person who has

created the dangerous condition or who has agreed to make safe a known,




                                        9
dangerous condition may be liable even though not in control of the premises

at the time of injury. Page, 701 S.W.2d at 835.

                      VI. Johnson/Ritchie and Johantgen

      In issues one through four, Dukes asserts that the trial court erred by

granting summary judgment in favor of Johnson/Ritchie and Johantgen because

the evidence demonstrated that there were direct contradictions between the

testimony of Ritchie, Johantgen, and City Supervisor, Richard Zavala; that

Johnson/Ritchie and Johantgen owed duties of care to the public; that

Johnson/Ritchie and Johantgen had actual knowledge of the hazard at the

Active Water Pool; and that their alleged breach of duties contributed to cause

the deaths of the decedents.2




      2
       … We will collectively refer to Appellees Philip Johnson/Alan Ritchie
Architects, P.C., Philip Johnson, Ritchie & Fiore Architects, P.C., Alan Ritchie,
individually, and David. G. Whitney, who is the executor of Philip Johnson’s
estate as “Johnson/Ritchie” for the sake of clarity. Similarly, although Peter
Johantgen and Peter Johantgen Consulting, Inc. are separate parties, we will
collectively refer to them as “Johantgen.”
       We note that Dukes refers to all of the aforementioned parties as the
“New York Architects” in issues one through four. However, Peter Johantgen
and Peter Johantgen Consulting, Inc., together, are represented by different
counsel than the other parties in this section, and filed their own, distinct
motions for summary judgment. For that reason, we will not collectively refer
to these parties as the “New York Architects”; however, we will evaluate
Dukes’s assertions as to Johnson/Ritchie and Johantgen at the same time.

                                       10
A. Applicable Facts

      The Water Gardens were originally designed by architects Philip Johnson

and John Burgee in 1974. In 1997, the Water Gardens had been in operation

for twenty-three years and was in need of repair and restoration. The City

considered changing the south wall of the Water Gardens and sought the input

of Johnson/Ritchie to help preserve the original design. In December 1997,

Ritchie was invited to Fort Worth to review the proposed changes.

Subsequently, Richard Zavala, director of the City’s Parks and Community

Services Department, sent a letter on December 9, 1997, to several individuals,

including Johnson/Ritchie, that summarized the meeting between Ritchie and

the City regarding the proposed changes to the Water Gardens. The letter

considered possible design activity for the Water Gardens if a capital

improvement was approved by voters the following year. The letter stated that

Johnson/Ritchie would provide a “comprehensive review” of the Water

Gardens, including an assessment of ”the overall condition[s and] various

systems, i.e. lighting, mechanical, electrical, plumbing, etc.”

      It was not until two years later, on April 22, 1999, that the City

contracted with Johnson/Ritchie to review the Water Garden’s existing

conditions and determine whether the park’s features were in compliance with

the Americans with Disabilities Act (“ADA”). Subsequently, Johnson/Ritchie

                                       11
hired Peter Johantgen to assist in performing the 1999 review of the W ater

Gardens. 3    There   was   no   written    contract   between   Johantgen    and

Johnson/Ritchie. According to his affidavit testimony, Johantgen’s scope of

work was to include a “limited visual inspection of the Water Gardens to

document the existing conditions of the site as it relates to repair and

restoration of the site to its original condition along with possible ADA issues.”

      Johantgen performed a visual inspection of the Water Gardens on July

25-27, 1999.     Based on Johantgen’s review, Johnson/Ritchie submitted a

conditions survey to the City in October 1999.          The City never retained

Johnson/Ritchie or Johantgen to design or implement any of the matters

identified in the conditions survey.

B. Applicability of Professional Codes of Ethics in a Duty Analysis

      The primary question is whether Johnson/Ritchie and Johantgen owed a

duty to the decedents.       Dukes first contends that Johnson/Ritchie and

Johantgen owed a duty to the decedents because, as professionals, they were

under the ethical obligation to report any unsafe or hazardous conditions that

they observed during their review of the Water Gardens.


      3
       … Johantgen had previously worked for Philip Johnson, Ritchie & Fiore
Architects, P.C. from 1992-1997. Mr. Fiore resigned in 1996, and thereafter
the firm changed its name to Philip Johnson/Alan Ritchie Architects, P.C.
(“Johnson/Richie”).

                                       12
      Under Texas law, there is no binding authority to support Dukes’s

proposition that a court must take into consideration professional codes of

ethics when conducting a duty analysis. The only case that supports Dukes’s

position is the concurring opinion of Winters v. Houston Chronicle Publishing

Co., in which Justice Doggett noted that

      [b]oth civil and criminal statutes reflect myriad expressions of the
      public policy to encourage the reporting and correction of activities
      harmful to our citizenry. This principle is . . . applicable to licensed
      professionals—physicians, attorneys, and others—which impose
      upon them a duty to report unethical conduct in their profession[.]

795 S.W.2d 723, 731-32 (Tex. 1990) (Doggett, J., concurring) (emphasis

added). However, the Texas Supreme Court has more recently observed, albeit

in a footnote, that the “Rules [of Professional Conduct] do not define standards

of civil liability of lawyers for professional conduct.” Joe v. Two Thirty Nine

Joint Venture, 145 S.W.3d 150, 159 n.2 (Tex. 2004). Because we have not

found, nor has Dukes cited, any case law to show the contrary, we determine

that professional negligence law has not yet been broadened to include the

evaluation of professional codes of ethics in the determination of whether a

duty is owed.    See id.    Therefore, we conclude that Johnson/Ritchie and

Johantgen had no legal duty arising from their profession as architects to report

safety hazards that they may have discovered in their assessment of the Water

Gardens.

                                        13
         Dukes next asserts that Johnson/Ritchie and Johantgen owed a duty of

care arising from Johnson/Ritchie’s 1999 contractual relationship with the

City.4       A contract for professional services gives rise to a duty by the

professional to exercise the degree of care, skill, and competence that

reasonably competent members of the profession would exercise under similar

circumstances. Averitt v. Price Waterhouse Coopers L.L.P., 89 S.W.3d 330,

334 (Tex. App.—Fort Worth 2002, no pet.).          In contracting for personal

services, an architect’s or an engineer’s duty depends on the particular


         4
       … Although Dukes specifically contends that a duty arose out of
Johnson/Ritchie’s 1999 contract with the City, throughout their brief Dukes
also argues that the 1999 contract is only one of two documents that defines
the scope of the architects’ services, the other document being a 1997 letter
from Richard Zavala, Director of the Parks and Community Services
Department, to John Robinson, Executive Director of the Amon G. Carter
Foundation. The 1997 letter included a summary of the meeting that took
place between the department’s staff, Ritchie, and Emile Keller, who is Vice-
President of Appellee Huitt/Keller, where they discussed possible design
changes to the Water Gardens that would be effectuated if a capital
improvement was approved by voters the following year.
      In our review of the scope of Johnson/Ritchie’s and Johantgen’s duties,
we will not examine the 1997 letter because it does not constitute a valid
contract and, therefore, does not define the scope of responsibility. See
Hubbard v. Shankle, 138 S.W.3d 474, 481 (Tex. App.—Fort Worth 2004, pet.
denied) (holding that to constitute a valid contract, there must be an offer,
acceptance, meeting of the minds, each party’s consent to the terms,
execution, and delivery of the contract with the intent that it be mutual and
binding). Indeed, Richard Zavala agreed that the 1997 letter was not the
contract with Johnson/Ritchie; instead, the actual contract was negotiated and
signed in the 1999 agreement. Thus, in evaluating whether a contractual duty
existed, we look only to the April 22, 1999 agreement among the parties.

                                       14
agreement entered into with his employer. I.O.I. Sys., Inc. v. City of Cleveland,

Tex., 615 S.W.2d 786, 790 (Tex. App.—Houston [1st Dist.] 1980, writ. ref’d

n.r.e.).   An engineer or an architect must use the skill and care in the

performance of his duties commensurate with the requirements of his

profession and is only liable for a failure to exercise reasonable care and skill

commensurate with those requirements. Id.

       In this case, we look only to the April 22, 1999 contractual agreement

to determine whether Johnson/Ritchie and Johantgen owed a duty to the

decedents.5    The scope of Johnson/Ritchie’s duty is determined by this

contract. See id. (holding that an architect’s duty depends on the particular

agreement entered into with his employer).

       After reviewing the contract, we determine that contrary to Dukes’s

assertion, the contract did not require Johnson/Ritchie to address safety issues.

Although Dukes contends that the 1999 agreement was a “comprehensive

review,” thus making a safety review necessarily a part of Johnson/Ritchie’s

responsibilities, our review of the agreement shows that it merely stated that

Johnson/Ritchie would provide “a review of existing conditions,” including the

“pavement, steps, and railings”; the “pools’ surfaces, plumbing and lighting”;


       5
      … It is undisputed that the April 22, 1999 agreement constituted a valid
contract between the City and Johnson/Ritchie.

                                       15
the “changes to the original Water Gardens for compliance with the ADA”; and

development of “appropriate repair options and establishing of repair priorities.”6

Nowhere does the contract specify that Johnson/Ritchie had any contractual

obligation to report or make safe any hazards that they may have detected in

the Water Gardens. Therefore, because Johnson/Ritchie’s duty depends on the

contract they entered into with the City, and because there is no evidence that

the contract required Johnson/Ritchie to report or make safe any hazards

detected, we determine that Dukes’s assertion that Johnson/Ritchie owed a

duty to the decedents arising from Johnson/Ritchie’s contractual relationship

with the City is without merit. See, e.g., Entex, A Div. of Noram Energy Corp.

v. Gonzalez, 94 S.W.3d 1, 11 (Tex. App.—Houston [14th Dist.] 2002, pet.

denied) (holding that gas provider did not have a negligence duty arising from

its contractual relationship because the contract only required that the gas

provider change the meter and did not require them to inspect, repair, or warn

about the water heater).




      6
       … The 1997 letter summarizing the meeting between Ritchie, Zavala,
and others included the words “comprehensive review.” However, the 1999
contract contains no such language. Although Dukes attempts to intermingle
the language of the two documents to provide support for their contention that
the scope of Johnson/Ritchie’s review necessarily included a safety analysis,
we have already stated that we will only examine the 1999 contractual
agreement to determine the scope of Johnson/Ritchie’s responsibilities.

                                        16
      Similarly, the summary judgment evidence shows that the scope of

Johantgen’s duties did not include a safety review. Johantgen’s duty was

defined by the scope of his agreement with Johnson/Ritchie to act as a

consultant pursuant to Johnson/Ritchie’s 1999 contract with the City to

provide a review and assessment of the Water Gardens. See I.O.I. Sys. Inc.,
615 S.W.2d at 790 (holding that in contracting for personal services, an

architect’s duty depends on the particular agreement entered into with his

employer). The summary judgment evidence shows that Johantgen was asked

by Johnson/Ritchie to do a limited visual inspection of the Water Gardens to

document the existing conditions as it related to repair and restoration of the

site to its original condition, along with possible ADA issues, and that the scope

of his work did not include a review of the safety issues or hazards at the site.

Dukes has not presented any evidence showing that the scope of Johantgen’s

work included a safety review. Therefore, because Dukes has failed to present

any evidence showing otherwise, we hold that Johantgen owed no duty to the

decedents to report any safety hazards observed during Johantgen’s 1999

review of the Water Gardens.

C. Premises Liability

      Dukes next argues that Johnson/Ritchie and Johantgen owed a duty

under premises liability law. Dukes first contends that Johnson/Ritchie and

                                       17
Johantgen owed a duty because they recognized that there were hazards in the

Water Gardens and that drowning was a foreseeable result of such hazards.

     In their effort to show that a court may consider the forseeability 7 of harm

in determining whether the defendant exercised the duty of reasonable care,

Dukes cites Corbin v. Safeway Stores, Inc., 648 S.W .2d 292 (Tex. 1983).

However, the analysis in that case deals exclusively with the duty that an

occupier of premises owes to invitees.      While there is no dispute that the

decedents were invitees, there is also no dispute that the City was the owner

and occupier in exclusive control of the Water Gardens. Indeed, aside from

Johantgen’s 1999 walk-through of the Water Gardens, Johnson/Ritchie and

Johantgen never conducted any work at the Water Gardens, nor did the City

ever contact them to implement any of the recommendations contained in the

conditions survey.   Nor has Dukes presented any evidence indicating that

Johnson/Ritchie or Johantgen had exclusive control over the Water Gardens.

Therefore, whether Johnson/Ritchie and Johantgen exercised reasonable care

to the decedents is of no consequence simply because Johnson/Ritchie and

Johantgen were neither the owners of the Water Gardens, nor were they an




     7
      … As pointed out by Johantgen, foreseeability is part of causation, and
his motion for summary judgment was based on no duty, not a lack of
causation.

                                      18
occupier in exclusive control of the premises. See Alexander, 868 S.W.2d at

324; Page, 701 S.W.2d at 835. Accordingly, no duty of reasonable care may

be imposed upon Johnson/Ritchie and Johantgen under general premises

liability law. See Alexander, 868 S.W.2d at 324; Page, 701 S.W.2d at 835.

      If the general rule of premises liability is inapplicable, a party may be held

liable under a premises liability analysis only if the party has agreed to make

safe a known, dangerous condition on the premises and failed to do so or if the

party has created the dangerous condition. See Page, 701 S.W.2d at 835.

      To determine whether either exception applies, we examine the summary

judgment evidence. However, even viewing the evidence in the light most

favorable to Dukes, we determine that neither Johnson/Ritchie nor Johantgen

ever expressly or impliedly agreed to make safe a known, dangerous condition,

nor did they create the dangerous condition. See id. (evaluating whether the

City of Denton ever expressly or impliedly contracted to remedy any dangerous

condition on the property). Johnson/Ritchie’s contract with the City required

them to provide only a review of the Water Gardens’ existing conditions so that

the City could repair and restore the Water Gardens consistent with the original

design and to comply with the ADA. The contract imposed no responsibility

upon Johnson/Ritchie to remedy the problems that they discovered in the

course of their review.        Thus, the contract itself demonstrates that

                                        19
Johnson/Ritchie never expressly agreed to make safe a known, dangerous

condition, and Dukes has not presented any competent evidence that would

raise a genuine issue of material fact showing otherwise. See Centeq Realty,

Inc., 899 S.W.2d at 197. Nor has Dukes presented any evidence raising a

genuine issue of material fact that Johnson/Ritchie or Johantgen impliedly

agreed to remedy a known, dangerous condition or that they created the

condition.

      Furthermore, Dukes’s attempt to analogize this case to Crown Derrick

Erectors, Inc. v. Dew, 117 S.W.3d 526 (Tex. App.—Beaumont 2003), rev’d on

other grounds, 208 S.W.3d 448 (Tex. 2006) is misplaced. In that case, Crown

Derrick left a hole in an elevated rig walkway unguarded except for a small rope

barrier. Id. A worker subsequently fell through the hole to his death. Id. The

court imposed liability only because Crown Derrick was “acting to correct a

danger it agreed to correct and that arose out of its own work.” Dukes argues

that just as liability was imposed on Crown Derrick because it had undertaken

to erect a barrier to protect a dangerous area on its work site, liability should

also be imposed in this case because Johnson/Ritchie and Johantgen “took half-

steps to address the potential hazard” by reporting their observation of algae




                                       20
growth in the 1999 report. 8 However, the imposition of liability upon Crown

Derrick turns on the fact that it was “acting to correct a danger it agreed to

correct and that arose out of its own work.” See id. at 532 (emphasis added).

As we previously discussed, Dukes has not raised a genuine issue of material

fact that Johnson/Ritchie or Johantgen ever expressly or impliedly agreed to

correct any problems discovered in the course of their review. Thus, they had

no duty to correct any potential hazard that they observed.

      After reviewing the evidence, we determine that Dukes has failed to raise

a genuine issue of material fact that either Johnson/Ritchie or Johantgen agreed

to make safe a known, dangerous condition and failed to do so or that they

created the hazardous condition. See Page, 701 S.W .2d at 835. Therefore,

we determine that no duty was imposed on Johnson/Ritchie and Johantgen

under premises liability law.

D. Voluntary Undertaking of a Duty

      We now turn to Dukes’s third proposed source of a negligence duty, an

undertaking theory. Dukes contends that Johnson/Ritchie’s 1999 agreement


      8
         … Dukes asserts that Johantgen observed a hazard in the form of “algae
or growth or fungus or something like this” on the stepping stones around the
Active Water Pool that created a slipping risk for falls into the pool and that
liability should be imposed because “the architect’s report only made an
obscure reference to cleaning of organic deposits[] and [said] nothing about a
drowning hazard.”

                                      21
“clearly state[s] that the respective assessments were to cover all areas of the

Water Gardens” and that a “duty may be established by a showing that

[Johnson/Ritchie and Johantgen] undertook inspection of the entire park.”

      The Texas Supreme Court has stated that “one who voluntarily

undertakes an affirmative course of action for the benefit of another has a duty

to exercise reasonable care that the other’s person or property will not be

injured thereby.” Colonial Sav. Ass’n v. Taylor, 544 S.W.2d 116, 119 (Tex.

1976); Tex. Woman’s Univ. v. Methodist Hosp., 221 S.W.3d 267, 283-84

(Tex. App.—Houston [1st Dist.] 2006, no pet.). If one undertakes to make the

premises safe for others, he or she owes a duty to use due care to make the

premises safe. Crooks v. M1 Real Estate Partners, Ltd., 238 S.W.3d 474,

489-90 (Tex. App.—Dallas 2007, pet. filed). “Due care” is that degree of care

which a person of ordinary prudence would exercise under the same or similar

circumstances. Id. The court in Colonial Savings cited section 323 of the

Second Restatement of Torts, which provides:

      One who undertakes, gratuitously or for consideration, to render
      services to another which he should recognize as necessary for the
      protection of the other’s person or things, is subject to liability to
      the other for physical harm resulting from his failure to exercise
      reasonable care to perform his undertaking, if (a) his failure to
      exercise such care increases the risk of such harm, or (b) the harm
      is suffered because of the other’s reliance upon the undertaking.




                                       22
See Colonial Sav. Ass’n, 544 S.W.2d at 128. Thus, to establish a negligent

undertaking, a plaintiff must show: (1) the defendant undertook to perform

services that it knew or should have known were necessary for the plaintiff’s

protection; (2) the defendant failed to exercise reasonable care in performing

those services; and either (3) the plaintiff relied upon the defendant’s

performance; or (4) the defendant’s performance increased the plaintiff’s risk

of harm.   Torrington Co. v. Stutzman, 46 S.W.3d 829, 839 (Tex. 2000);

Crooks, 238 S.W.3d at 489-90.

      In their attempt to persuade this court that Johnson/Ritchie and

Johantgen undertook a duty through their inspection of the Water Gardens,

Dukes cites Torrington Co., 46 S.W.3d at 839. In that case, Torrington was

sued after a Navy helicopter crashed and killed two Marines. Id. Torrington’s

subsidiary had manufactured the bearing that had failed in the helicopter. Id.

After an earlier crash of a civilian helicopter with a similar bearing, Torrington

had written a letter to Bell Helicopter stating that it was “most anxious to

participate in any evaluation you are currently performing.” Id. The letter also

stated that Torrington intended to “continue to actively participate with the

[National Transportation Safety Board] in their investigation.” Id. The Texas

Supreme Court held that Torrington’s letter to Bell Helicopter was an

undertaking of some type. However, the facts about the scope of the assumed

                                       23
duty were in dispute, and therefore, the issue should have been determined by

the jury.9 Id.

      Although Dukes cites Torrington to support their argument that

Johnson/Ritchie assumed a duty by undertaking the inspection of the Water

Gardens, we determine that such reliance is misplaced. Whereas the court in

Torrington was able to specifically point to Torrington’s letter to Bell Helicopter

as an undertaking in which Torrington voluntarily broadened its duty, Dukes has

failed to demonstrate an affirmative act undertaken by Johnson/Ritchie or

Johantgen that broadened the scope of their duty. Although Dukes argues that

Johnson/Ritchie and Johantgen’s inspection of the W ater Gardens was a

voluntary undertaking, they have failed to explain how such action is anything

more than the architects’ complying with their existing contractual obligation.

We have already determined that Johnson/Ritchie’s contractual agreement with

the City defined the scope of their duty and that such a duty did not include a




      9
        … The court held that the jury should have been instructed that
Torrington was negligent only if (1) Torrington undertook to perform services
that it knew or should have known were necessary for the plaintiffs’ protection,
(2) Torrington failed to exercise reasonable care in performing those services,
and either (3) the Navy relied upon Torrington’s performance, or (4)
Torrington's performance increased the plaintiffs’ risk of harm. Id. at 838-39.

                                        24
safety assessment.10 To hold that Johnson/Ritchie and Johantgen voluntarily

assumed a duty simply by performing an assessment of the Water Gardens, an

action that was in strict compliance with their contractual obligation, does not

comport with the general rule that an architect’s duty depends on the particular

agreement entered into with his employer. See I.O.I. Sys., Inc., 615 S.W.2d

at 790. We will not disregard the plain language of the contract that clearly

defines the scope of the architects’ duty merely because Dukes argues that the

voluntary undertaking doctrine applies.

      Moreover, even if Dukes presented evidence that Johnson/Ritchie and

Johantgen undertook a duty, which Dukes has not, liability still would not be

imposed upon Johnson/Ritchie and Johantgen under the voluntary undertaking

theory because Dukes has failed to present a genuine issue of material fact to

show that the City relied on Johnson/Ritchie and Johantgen’s 1999 assessment

of the Water Gardens or shown that their inspection increased the risk of harm.

See Entex, 94 S.W.3d at 10.




      10
        … Dukes contends that “factual disputes regarding the extent and scope
of the undertaking by [Johnson/Ritchie and Johantgen]. . . . at the W ater
Gardens should be submitted to a jury for a factual finding. The issue cannot
be decided as a matter of law.” However, Dukes fails to explain what the
factual disputes are regarding the purported undertaking that Johnson/Ritchie
and Johantgen voluntarily assumed.

                                      25
      Dukes attempts to show that the City relied on Johnson/Ritchie and

Johantgen’s work because both Johnson/Ritchie and Johantgen conceded that

it was appropriate for the City to rely on their work. Specifically, Dukes points

to the following affidavit testimony to argue that the City relied upon their

professional expertise:

      Q: (By Mr. Ford) But all I’m saying is the City has the right to rely
      on [architects and contractors and engineers whom the City has
      paid millions of dollars], true?

            ....

      A: (By Mr. Ritchie) Well, yeah, but that’s our responsibility.

            ....

      Q: (By Mr. Ford) . . . [W]ould you agree that it would be
      appropriate for . . . [the City] to rely upon Phillip Johnson, Alan
      Ritchie Architects to perform that function of setting priorities?

            ....

      A: (By Mr. Ritchie) Given the criteria that you’ve stated, it would
      stand to reason that, yes.

      Although this evidence demonstrates that the City was entitled to rely on

Johnson/Ritchie and Johantgen’s assessment, it is not evidence that the City

actually relied on their assessment.     In contrast, the summary judgment

evidence shows that the City never contacted Johnson/Ritchie or Johantgen

regarding any of the changes they suggested, nor did the City implement any


                                       26
of the suggestions or modifications contained in the 1999 conditions survey.

Even viewing this evidence in the light most favorable to Dukes, it does not

establish reliance, merely because Dukes has shown that the City could have

relied on the architect’s review does not mean that they actually did rely on it.

      Nor has Dukes presented a genuine issue of material fact to show that

Johnson/Ritchie and Johantgen’s inspection of the Water Gardens increased the

risk of harm. Dukes has not presented any evidence to show that any risk of

harm from the Water Gardens, and specifically the Active Water Pool, was

greater as a result of Johnson/Ritchie and Johantgen’s 1999 assessment than

it had been before it. See Entex, 94 S.W.3d at 10 (holding that in determining

whether there is an increased risk of harm, we compare the risk of harm

resulting from the negligence to that existing before the undertaking). Although

Johnson/Ritchie and Johantgen included their observation that algae or some

other organic growth was detected on the concrete surfaces in the conditions

survey, Dukes has not shown how the risk of harm was greater because of

their observation. Nor has Dukes presented any evidence to show that the risk

of harm was greater after their review than it was before the City contracted

with them.

      Because Dukes has failed to present competent, controverting evidence

raising a genuine issue of material fact that Johnson/Ritchie and Johantgen

                                       27
owed a duty to the decedents, we determine that the voluntary undertaking rule

is inapplicable. Therefore, whether Johnson/Ritchie and Johantgen owed a

duty is a question of law that was properly determined by the trial court. See

Timberwalk Apartment Partners, 972 S.W.2d at 756.

E. Conclusion

      Thus, based on the summary judgment evidence, we determine that

Dukes      has   failed   to   present a   genuine      issue   of material fact that

Johnson/Ritchie or Johantgen owed or assumed any duty to the decedents.

See Centeq Realty, Inc., 899 S.W.2d at 197. Thus, the summary judgment

evidence conclusively proves, as a matter of law, that Johnson/Ritchie and

Johantgen’s work on the Water Gardens restoration project gave rise to no legal

duty. Accordingly, we overrule Dukes’s issues one through four and affirm the

trial court’s summary judgment as to Johnson/Ritchie and Johantgen.

                                    VII. Huitt/Keller

      In issues five through eight, Dukes argues that the trial court erred by

granting summary judgment to Huitt/Keller because the evidence demonstrated

that there were direct contradictions between testimony of Emile Keller11 and

City Supervisor, Richard Zavala; that Huitt/Keller owed duties of care to the


      11
        … Emile Keller is the Vice-President of Huitt-Zollars (collectively
“Huitt/Keller”).

                                           28
public; that Huitt/Keller failed to safeguard dangers; and where Huitt/Keller had

actual knowledge of the hazard at the Active Water Pool that contributed to

cause the deaths of the decedents.

A. Applicable Facts

      On January 7, 1994, the City contracted with Huitt/Keller to perform an

architectural assessment of the Water Gardens.           The contract required

Huitt/Keller to provide an assessment of the W ater Gardens and provide the

City with a report based on their findings. The scope of services included an

assessment of the existing civil, structural, mechanical, and electrical

engineering services.12 As part of their contractual agreement, Huitt/Keller was

to submit both a 30% preliminary review as well as a final report after all

reviews of the Water Garden had been completed.13 The 30% review was

submitted on March 7, 1994, and the final report was delivered on November

1, 1994.




      12
        … Huitt/Keller was to “conduct a detailed investigation of the site, . . .
document all problem areas” that were “contributing to multiple systems
deterioration,” and recommend solutions.
      13
         … The “30% Preliminary Review” was given to the City when
Huitt/Keller was one-third of the way through the project. According to
Keller’s deposition testimony, the purpose of the review was “[t]o get feedback
from the City on the direction in which [Huitt/Keller] [was] going and [to] get
comments from [the City].”

                                       29
      On April 26, 1995, the City again contracted with Huitt/Keller to perform

an assessment of the Water Gardens. The scope of this assessment greatly

differed from the 1994 contract, in that under the terms of the 1995 contract,

Huitt/Keller was to focus solely on designs for the construction of ADA

improvements. The 1995 contract describing Huitt/Keller’s services stated that

Huitt/Keller was to

      [p]erform architectural and engineering design services for the
      construction of ADA improvements to the Fort Worth Water
      Gardens, to include ramps, a viewing platform, safety curbs at the
      Cascade Pool, and handrails for stairways leading to the Quiet Pool.

The 1995 assessment did not involve a review of the Active Water Pool. On

October 13, 1995, Huitt/Keller delivered its report assessing necessary ADA

improvements.

      On May 5, 2000, the City again contracted with Huitt/Keller to participate

in a workshop to review planning of future development around the Water

Gardens. The work Huitt/Keller provided in this instance was very limited in

scope and was only for the participation in a general study regarding future

development.

B. Applicability of Professional Codes of Ethics in a Duty Analysis

      Dukes argues that because Huitt/Keller had actual knowledge of the

hazard at the mouth of the Active Water Pool in 1994, and yet failed to include


                                      30
such knowledge in their final report, they should be liable.14 Specifically, Dukes

argues that such liability may be imposed because professional codes of ethics

require a professional to report conditions which could endanger public safety

and health.

      As we have already determined, under Texas law, there is no binding

authority to support the Dukes’s proposition that a court must take into

consideration professional codes of ethics when determining whether a duty is

owed. See, e.g., Joe, 145 S.W.3d at 159 n.2 (stating that the Texas Rules [of

Professional Conduct] do not define standards of civil liability of lawyers for

professional conduct).    We will not expand the legal exposure of design

professionals beyond their contractual undertaking, and therefore we determine

that no liability may be imposed upon Huitt/Keller merely because of their role

as professional architects.

C. Premises Liability

      Dukes next argues that Huitt/Keller owed a duty under a premises liability

analysis because they recognized the hazards existing in the Water Gardens and




      14
       … Huitt/Keller’s 1994 final report stated that “[the Active Water Pool]
is the most prominent, as well as the most hazardous. . . .“ Emile Keller
acknowledged that the unprotected edges at the stepping stones adjacent to
the water falling into the Active Water Pool were also potentially hazardous.

                                       31
that drowning was a foreseeable event.15        However, after reviewing the

evidence in the light most favorable to Dukes, we determine that Huitt/Keller

cannot be held liable under the general rule of premises liability because there

is no dispute that Huitt/Keller was neither the owner nor occupier in exclusive

control of the Water Gardens. Because the prerequisite to liability has not been

met, Huitt/Keller cannot be held liable for the decedents’ deaths. See Page,

701 S.W .2d at 835 (holding that the prerequisite to liability is whether the

party is a “possessor” or “owner” of the premises, and if the party does not

own, occupy, or otherwise control the premises, they cannot be held liable for

dangerous conditions on the property).

      We next evaluate whether Dukes presented any controverting evidence

that Huitt/Keller owed a duty under either of the recognized exceptions to the

general rule of premises liability. Under these exceptions, a party may be held

liable under a premises liability analysis only if the party has agreed to make

safe a known, dangerous condition on the premises and failed to do so, or the

party has created the dangerous condition. See id.




      15
       … Dukes does not specify the hazard to which they are referring, but we
presume that they are referring to “the hazard at the mouth of the Active Water
Pool.”

                                      32
      To determine whether the first exception applies, we examine the

summary judgment evidence to determine whether Huitt/Keller ever expressly

or implicitly agreed to make safe a known, dangerous condition.         See id.

(evaluating whether the City of Denton ever expressly or impliedly contracted

to remedy any dangerous condition on the property).

      Huitt/Keller’s first contract with the City was executed on January 7,

1994. This contract required them to provide an architectural assessment of

the Water Gardens and included the review of civil, structural, mechanical, and

electrical engineering services.16 Our review shows that the 1994 contract did

not include an express provision requiring Huitt/Keller to conduct a review of

safety issues; however, Dukes points to several extraneous documents that

allegedly indicate that a safety review was within the scope of Huitt/Keller’s

duties. Dukes directs us to an April 11, 1995 document that recommends that

the City execute a contract with Huitt/Keller. This document references the




      16
        … Huitt/Keller’s responsibilities under their 1994 contract were divided
into three phases: the preliminary assessment phase (“30% Preliminary
Review”), in which Huitt/Keller was required to “identify the primary areas of
concern” and “tabulate all problem areas”; the final assessment phase, in which
they were to “identify all problem areas contributing to multiple systems
deterioration” and to “research and develop solution options for each of the
problem types”; and, the assessment report phase, in which Huitt/Keller was
to develop a report addressing each of the various problems and recommend
solutions.

                                      33
City Council’s December 14, 1993 approval of a professional services contract

with Huitt/Keller requiring Huitt/Keller to conduct an architectural assessment

of the Water Gardens for “planning of remedial projects in order to address

safety, structural, operational, and accessibility issues.”   [Emphasis added.]

Dukes contends that this document is evidence that “safety was to be a

primary concern” in Huitt/Keller’s review of the Water Gardens.

      We determine that although this evidence demonstrates that the City may

have initially contemplated that Huitt/Keller was expected to address safety

issues in their assessment of the Water Gardens, the actual contract between

the City and Huitt/Keller imposed no responsibility upon Huitt/Keller to address

or remedy safety issues that they discovered in the course of their

assessment.17 Nor did Huitt/Keller’s 1995 and 2000 contractual agreements

with the City demonstrate that Huitt/Keller expressly agreed to make safe a

known, dangerous condition.        Rather, the 1995 and 2000 contracts,

respectively, required Huitt/Keller only to determine necessary design services

for the construction of ADA improvements to the Cascade and Quiet Pools as

well as review planning of future developments around the Water Gardens.




      17
        … The actual contract between the City and Huitt/Keller was executed
on January 7, 1994, approximately three weeks after the City Council approved
the professional services contract.

                                      34
      A review of each of Huitt/Keller’s contracts with the City demonstrate

that Huitt/Keller never expressly or impliedly agreed to make safe a known,

dangerous condition.     Nor has Dukes presented any evidence showing

otherwise. And as we have previously stated, the scope of Huitt/Keller’s duty

is determined by their contracts with the City.    See I.O.I. Sys., Inc., 615
S.W.2d at 790 (holding that an architect’s or engineer’s duty depends on the

particular agreement entered into with his employer). Furthermore, Dukes has

failed to present any evidence raising a genuine issue of material fact that

Huitt/Keller created the hazardous condition. See Centeq Realty, Inc., 899
S.W.2d at 197.

      Moreover, we are unpersuaded by Dukes’s argument that liability should

be imposed upon Huitt/Keller because they took “half-steps to address the

potential hazard” by withdrawing their recommendation for safety barriers

around the Active Water Pool in reliance on discussions with the City after

submitting the 30% report. Once again, Dukes attempts to analogize this case

to Crown Derrick Erectors, Inc., 117 S.W.3d at 526, and once again, we

determine that such reliance is misplaced.     Dukes has not presented any

evidence that Huitt/Keller ever agreed to correct any problems discovered in

their work at the Water Gardens. Thus, Crown Derrick’s analysis is inapplicable

because there is no evidence that Huitt/Keller was “acting to correct a danger

                                      35
it agreed to correct and that arose out of its own work.” See 117 S.W.3d at

526 (emphasis added). Therefore, no duty may be imposed upon Huitt/Keller

for withdrawing their recommendation for safety barriers.

      After reviewing the record, and viewing the evidence in a light most

favorable to Dukes, we determine that Dukes has failed to present controverting

evidence that a duty was imposed upon Huitt/Keller through premises liability.

D. Voluntary Undertaking

      Lastly, Dukes argues that Huitt/Keller can be held liable for the decedents’

deaths because Huitt/Keller undertook inspection of the Water Gardens’ entire

park pursuant to their 1994 agreement with the City.

      Once again, we determine that Dukes’s attempt to impose a duty through

the voluntary undertaking theory necessarily fails. Specifically, even if Dukes

presented evidence that Huitt/Keller undertook a duty, liability still would not

be imposed upon them because Dukes has failed to present a genuine issue of

material fact that the City relied on Huitt/Keller’s 1994 inspection of the Water

Gardens or that their inspection of the Water Gardens increased the risk of

harm. See Entex, 94 S.W.3d at 10.

      Although Dukes asserts that liability may be imposed because Huitt/Keller

incorporated a recommendation for safety barriers around the Active Water Pool

in their preliminary report and suggested that the City post signs or warnings

                                       36
around the Active Water Pool in their final report, Dukes has not presented

evidence that the City relied on these recommendations. Indeed, the summary

judgment evidence shows that the City chose not to implement any of

Huitt/Keller’s recommendations or any other modification that Huitt/Keller

suggested pursuant to their 1994 assessment of the Water Gardens.

Specifically, the summary judgment evidence shows that the City rejected these

recommendations because it felt that the “liability potential [was] not high,” and

although the Active Water Pool was “potentially dangerous,” “people have not

been falling in.” Thus, the evidence is clear that the City did not rely on any

alleged undertaking that Huitt/Keller may have assumed.

      Furthermore, Huitt/Keller’s inspection of the Water Gardens did not

increase the risk of harm. Dukes has failed to present evidence showing that

any risk of harm from the Water Gardens was greater as a result of

Huitt/Keller’s assessment than it had been before the assessment. See Entex,
94 S.W.3d at 10. In contrast, the uncontroverted evidence shows that at the

time of Huitt/Keller’s 1994 assessment of the W ater Gardens, the City knew

of the danger that the Active Water Pool posed.18 For example, the record




      18
        … Dukes acknowledges that the “dangers of the Active Water Pool
existed at the time of both the 1994 assessment by [Huitt/Keller] and [the]
1999 comprehensive review by [Johnson/Ritchie and Johantgen].”

                                       37
shows that in 1994, the City was aware of the dangers posed by the Active

Water Pool but that it reasoned that the “liability potential [was] not high.”

Moreover, the record also contains evidence that as early as 1974, the City

knew of the dangers posed by the Active Water Pool.         Indeed, the City’s

attorney expressed his concern to the director of Parks and Recreation that

there were:

      dangerous and hazardous conditions existing in the nature of deep,
      exposed open pit areas with steep embankments lubricated with
      flowing water into which children of all ages can readily fall and
      slide.

The record also shows that a safety audit was conducted in 1974 that alerted

the City that “should someone fall into [the Active Water Pool,] it would be

practically impossible for them to get out without adequate help.”         This

evidence demonstrates that the risk of harm was equally as great before

Huitt/Keller conducted their assessment in 1994 as it was after their

assessment. And Dukes has not presented evidence showing otherwise.

      Because there is no genuine issue of material fact that the City relied on

Huitt/Keller’s 1994 inspection of the Water Gardens or that such inspection

increased the risk of harm, we conclude that Dukes has failed to show that

Huitt/Keller voluntarily undertook a duty through their 1994 inspection of the

Water Gardens.


                                      38
E. Conclusion

      Even viewed in a light most favorable to Dukes, there is insufficient

evidence to create a genuine issue of material fact that Huitt/Keller owed or

assumed any duty to the decedents. Accordingly, we overrule Dukes’s issues

five through eight and affirm the trial court’s summary judgment as to

Huitt/Keller.

                                  VIII. Austin

      In issues nine, ten, and eleven, Dukes asserts that the trial court erred by

granting summary judgment in favor of Austin because the evidence

demonstrates that there were safety hazards at the Active Water Pool that

were known to Austin’s subcontractors, and yet no action was taken; where

Austin owed duties to the public; and where Austin’s failure to safeguard the

hazards at the Active Water Pool contributed to the cause of decedents’

deaths.19

A. Applicable Facts

      In 2001 through 2002, Austin was under contract with the City to act as

the project manager for the Project. Under the original contract, Austin was




      19
       … Again, Dukes does not specify the hazard to which they are referring,
but we presume that they are referring to “the hazard at the mouth of the
Active Water Pool.”

                                       39
both the construction manager and program manager, which meant that it had

the “exclusive control of, and the exclusive right to control the details of the

work performed” in conjunction with the Project.

        After the City began renovating the Convention Center, it became

imperative for the City to also update the Water Gardens. Subsequently, the

City and Austin entered into two amendments to the original contract. The

second amendment provided that Austin would contract with Johnson/Ritchie

“for the preparation of a Master Plan for the incorporation of the Water Gardens

into the Project.” However, none of Austin’s work concerned the Active Water

Pool.

B. Analysis

        Dukes argues that Austin was responsible for the negligence of the

architects and engineers whose work it supervised and coordinated because

under the original and amended contracts, Austin possessed the right to control

the work of individuals whom it coordinated.20 Thus, because Austin retained




        20
        … Although Dukes raises three issues on appeal as to Austin, the only
argument that is analyzed and supported by law is their contention that by
retaining control over their subcontractor’s work, Austin is responsible for their
negligence. Therefore, this is the argument that we now address.

                                       40
control of their work, Dukes asserts that Austin was responsible for the errors

and omissions of its subcontractors.21

      We have closely reviewed the record in this case for evidence supporting

Dukes’s contention that liability should be imposed upon Austin; however, we

are unpersuaded by Dukes’s arguments. Even if Austin’s contract with the City

imposed a duty upon it, Austin still could not be held liable for the negligence

of its subcontractors simply because Dukes failed to present evidence

demonstrating that these subcontractors owed a duty to decedents. Phillips,
801 S.W.2d at 525. By failing to establish the threshold issue of duty, the

issue of whether the subcontractors were negligent could not be reached. Id.

Therefore, any inquiry into whether Austin may be held liable for its

subcontractors is a nonissue. Accordingly, we overrule Dukes’s issues nine,

ten, and eleven and affirm the trial court’s summary judgment as to Austin.




      21
       … “Subcontractors” incorporates Johnson/Ritchie as well as Johantgen
who was retained by Johnson/Ritchie to act as a consultant in their 1999
assessment of the Water Gardens.

                                      41
                                IX. Conclusion

      Because Dukes has failed to present competent, controverting evidence

raising a genuine issue of material fact that Johnson/Ritchie, Johantgen,

Huitt/Keller, or Austin owed a duty to the decedents, we affirm the trial court’s

summary judgment as to each of these parties. See Centeq Realty, Inc., 899
S.W.2d at 197.


                                            BOB MCCOY
                                            JUSTICE


PANEL B:    LIVINGSTON, WALKER, and MCCOY, JJ.

DELIVERED: March 27, 2008




                                       42